UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 16, 2012 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-26658 94-3148201 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On June 16, 2012, multiple presentations were made about Pharmacyclics, Inc.’s (the “Company”) Bruton’s tyrosine kinase (BTK) inhibitor, ibrutinib (PCI-32765),at the 17th Congress of European Hematology Association.At the conference, presentations entitled “The Bruton’s Tyrosine Kinase (BTK) Inhibitor Ibrutinib (PCI-32765) is Highly Active and Tolerable in Treatment Naïve (TN) Chronic Lymphocytic Leukemia (CLL) Patients: Interim Results of a Phase Ib/II Study” and “Combination of the Bruton’s Tyrosine Kinase (BTK) Inhibitor Ibrutinib (PCI-32765) with BR Is Active and Tolerable in Patients with Relapsed or Refractory (R/R) CLL/SLL: Interim Results of a Phase Ib/II Study” were presented.Copies of each of the presentations are attached hereto as Exhibits 99.1 and 99.2, respectively, and are incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Presentation entitled The Bruton’s Tyrosine Kinase (BTK) Inhibitor Ibrutinib (PCI-32765) is Highly Active and Tolerable in Treatment Naïve (TN) Chronic Lymphocytic Leukemia (CLL) Patients: Interim Results of a Phase Ib/II Study. Presentation entitled Combination of the Bruton’s Tyrosine Kinase (BTK) Inhibitor Ibrutinib (PCI-32765) with BR Is Active and Tolerable in Patients with Relapsed or Refractory (R/R) CLL/SLL: Interim Results of a Phase Ib/II Study. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. June 16, 2012 PHARMACYCLICS, INC. By: /s/ Rainer M. Erdtmann Name: Rainer M. Erdtmann Title: Vice President, Finance & Administration and Secretary EXHIBIT INDEX Exhibit No. Description Presentation entitled The Bruton’s Tyrosine Kinase (BTK) Inhibitor Ibrutinib (PCI-32765) is Highly Active and Tolerable in Treatment Naïve (TN) Chronic Lymphocytic Leukemia (CLL) Patients: Interim Results of a Phase Ib/II Study. Presentation entitled Combination of the Bruton’s Tyrosine Kinase (BTK) Inhibitor Ibrutinib (PCI-32765) with BR Is Active and Tolerable in Patients with Relapsed or Refractory (R/R) CLL/SLL: Interim Results of a Phase Ib/II Study.
